        CASE 0:20-cr-00196-ADM-BRT Doc. 38 Filed 01/13/21 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA
                                Case No: 20-CR-196 (ADM/BRT)


UNITED STATES OF AMERICA,                              )
                                                       )      PLEA AGREEMENT AND
                  Plaintiff,                           )      SENTENCING STIPULATIONS
                                                       )
              v                                        )
                                                       )
 ABDELHAMID AL-MADIOUM,                                )
                                                       )
                  Defendant.                           )

       The United States of America and Abdelhamid Al-Madioum (hereinafter referred

to as "the defendant") agree to resolve this case on the terms and conditions that follow.

This plea agreement binds only the defendant and the United States Attorney's Office for

the District of Minnesota. This agreement does not bind any other United States Attorney's

Office or any other federal or state agency.

       1.     Charge. The defendant agrees to plead guilty to Count I of the Indictment,

which charges the defendant with providing and attempting to provide material support

and resources, naÍtely personnel and services, to ISIS, a designated foreign terrorist

organization, in violation     of   18 U.S.C. $ 23398. The defendant is pleading guilty to this

chargebeause he is guilty of this charge. The governrnent further agrees not to charge the

defendant with additional crimes based on information known at the time of this agreement.

       2.     Factual Basis               Stinulated Facts.    It is stipulated   that the factual

assertions contained in the Indictrnent are true and that a sufficient factual basis exists to

support the defendant's guilty plea. Moreover, the defendant agrees that the following facts

are accurate, and that the government has sufficient evidence to prove the following at trial:
                                                                                                     9c¡   3a

                                                   '                                    \JN.          aoLþ
        CASE 0:20-cr-00196-ADM-BRT Doc. 38 Filed 01/13/21 Page 2 of 8




       a.    That during late 2014, the defendant conducted research and
       developed plans to join and then provide rnaterial support and resources to
       ISIS, a designated Foreign Terrorist Organization.

       b.     That on June 23, 2015, the defendant departed the United States with
       his family to Morocco, intending to surreptitiously travel from Casablanca,
       Morocco, to Syria for the purpose ofjoining ISIS.

       c.     That on or about July 7,2015, the defendant used his debit card to
       purchase a plane ticket to fly from Casablanca, Morocco, to Istanbul, Turkey,
       as well as a visa for Turkey. That one day later on July 8, 2015,the defendant
       traveled by air from Casablanca, Morocco, to Istanbul, Turkey. There, the
       defendant met up with members of ISIS who aided his border-crossing into
       Sytia. Once in Syria, the defendant joined other members of ISIS who
       brought him to Mosul, Iraq.

       d.     That during the following several months, the defendant was
       administratively enrolled into ISIS and received military training from its
       members. The defendant was thereafter assigned to the Tariq Bin-Ziyad
       Battalion of the Abu Mutaz al-Qurashi Division of ISIS. The defendant then
       served as a soldier for ISIS until late 2015 when he was injured while
       conducting military activities on behalf of ISIS.

       e.     Following his injury, the defendant continued to receive a stipend
       from ISIS until late 2018 and remained a member of ISIS until his surrender
       to Syrian Democratic Forces in or near Baghouz, Syria, in March of 2019.

       f.      The defendant admits that at all times relevant to the charge in the
       Indictment, he knew ISIS was a designated terrorist organization, and that
       the organization had engaged and was engaging in terrorist activity or
       terrorism.

       g.      The defendant admits that he knew that his conduct was illegal, and
       that he engaged in such conduct voluntarily and not under coercion or duress.

  3.   Statutory Penalties. The parties agree that Count I of the Superseding Indictment

carries maximum statutory penalties of:

              a.     twenty (20) years' irnprisonment;

              b.     a supervised release terrn of life;

              c.     a criminal fine of $250,000; and

                                              2

                                                                             %3o$i1'
          CASE 0:20-cr-00196-ADM-BRT Doc. 38 Filed 01/13/21 Page 3 of 8




                  d.    amandatory special assessment of $100, which is payable to the Clerk
                        of Court at the tirne of sentencing.

       4.         Waiver of Pretrial Motions The defendant understands and agrees that

the defendant has certain rights to f,rle pre-trial motions in this case. As part of this plea

agreement and based upon the concessions of the United States within this plea agreement,

the defendant knowingly, willingly, and voluntarily gives up the right to have any pending

motions resolved and to file any additional pre-trial motions in this case. The defendant

agrees that, by pleading guilty, he is withdrawing any motions previously filed.

       5.          Waiver of Co                nal Trial Rishts. The defendant understands that he

has the right to go to      trial. At trial,   the defendant would be presumed innocent, have the

right to trial by jury or, with the consent of the United States and of the Court, to trial by

the Court, the right to the assistance of counsel, the right to confront and cross-examine

adverse witnesses, the right to subpoena witnesses to testify for the defense, the right to

testify and present evidence, and the right to be protected from compelled self-

incrimination. The defendant understands that he has the right to an attorney at every stage

of these proceedings and, if          necessary, one      will be appointed to represent him.      The

defendant understands that he has the right to persist in a plea of not guilty and, if he does

so, he would have the right to a public and speedy           trial.   By pleading guilty, the defendant

knowingly, willingly, and voluntarily waives each of these trial rights, except the right to

counsel. The defendant understands that a guilty plea is a complete and final admission of

guilt and, if the Court accepts the guilty plea, the Court will adjudge the defendant guilty

without   a   trial.



                                                      J                                      Èrr Jo loìo
        CASE 0:20-cr-00196-ADM-BRT Doc. 38 Filed 01/13/21 Page 4 of 8




       6.     Revocation of Supervised Release. The defendant understands that, if he

were to violate any condition of supervised release, he could be sentenced to an additional

term of imprisonment pursuant 18 U.S.C. $ 3583(e).

       7.     GuidelineSentencinsStipulations         The defendant agrees to be sentenced

in accordance with the Federal Sentencing Act, l8 U.S.C. $ 3551, et seq., with reference

to the applicable United States Sentencing Guidelines ("U.S.S.G."). The parties believe

that the Guidelines Manual incorporating amendments effective November 1,2018, applies

in this case. The parties agree that the following calculations regarding the Guidelines will

ultimately be determined by the Court. Based on the information known to the parties at

the time of this agreement, the parties agree that the following Guidelines apply:

              a      Base Offense Level. The parties agree that the applicable guideline
                     section is U.S.S.G. $2M5.3(a), which provides a base offense level of
                     26.

              b.           fic Offense                   The parties agree that a two-level
                     increase is applicable under U.S.S.G. $2M5.3(bXlXEXif the offense
                     involved the provision of material support or resources with the intent,
                     knowledge, or reason to believe they are to be used to commit or assist
                     in the commission of a violent act, increase by two levels).

              c      Chapter   3 Adiustments.     The parties agree that       the l2-level
                     adjustment described at U.S.S.G. $ 341.4(a) applies.

              d      Acceptance of Responsibility. The parties agree that if the defendant
                     (1) provides full, cornplete and truthful disclosures to the United
                     States Probation Office, including providing complete, accurate and
                     truthful financial infonnation; (2) testihes truthfully during the
                     change of plea and sentencing hearings; (3) cornplies with this
                     Agreement; and (4) undertakes no act inconsistent with acceptance of
                     responsibility before the time of sentencing, the government agrees to
                     recomlnend that the defendant receive a two-level reduction for
                     acceptance of responsibility under U.S.S.G. $ 3E1.1(a), and to lnove
                     for an additional one-level reduction under U.S.S.G. $ 3El.l(b).

                                                                                        $tc     )o
                                              4
                                                                                           \ùc)
        CASE 0:20-cr-00196-ADM-BRT Doc. 38 Filed 01/13/21 Page 5 of 8




                     Whether there will be a reduction for acceptance of responsibility
                     shall be determined by the Court in its discretion.

                     The parties further agree that the facts of this case support no other
                     specific offense characteristics or chapter three or four adjustments.

              e.     Total Offense Level. With the application of U.S.S.G. $ 341 .4,the
                     adjusted offense level is 37. The Court will make the hnal
                     determination of the total offense level.

              f      Criminal History Category. The parties agree that because U.S.S.G.
                     $ 341.4 enhancement applies, the defendant has a criminal history
                     category of VI.

              o
              b.     Guidelines Range. The parties agree that the Guidelines range is240
                     months' irnprisonment, the statutory maximum sentence.

              h      Fine Range. The parties agree that the fine range is $40,000 to
                     $400,000. U.S.S.G. $ 5E1.2. There is no agreement as to the
                     imposition of a fine or, if one is imposed, the amount of any such f,tne.

              I      Supervised Release. The parties agree that the Sentencing
                     Guidelines specify that, if a term of supervised release is ordered, the
                     term of supervised release is 5 years to life. U.S.S.G. $$ 5D1.2(a)(l)
                     and 5D I .2 (bX I ). The defendant understands that the govenlment may
                     seek a lifetime term of supervised release.

              J       Departures. The parties agree that the defense reseryes its right to
                      argue additional grounds for a downward departure or variance from
                      the ultirnate guideline detennination in this case.

       8.     Discretion of the C             The foregoing stipulations are binding on the

parties, but do not bind the   Court.   The parties understand that the Sentencing Guidelines

are advisory and their application is a matter that falls solely within the Court's discretion.

The Court may make its own detenninations regarding the applicable guideline factors and

the applicable criminal history category. The Court rnay also depart from the applicable

guidelines.   If the Court deterrnines that the applicable      guideline calculations or the

defendant's criminal history category is different frorn that stated above, the parties rnay

                                                                     N\-'þ4' Toro
        CASE 0:20-cr-00196-ADM-BRT Doc. 38 Filed 01/13/21 Page 6 of 8




not withdraw from this Agreement and the defendant will be sentenced pursuant to the

Court' s determinations.

       9.       Agreements as to Sentencing Recommendation. There is no agreement

between the parties as to a reconunended sentence. The defendant acknowledges that the

government may ask         for a   sentence   of up to 240 months. The defendant is free to

recommend whatever sentence he deems appropriate.            If the Court does not accept the
sentencing recommendation of the parties, the defendant will have no right to withdraw his

guilty plea.

       10.       Special Assessment. The Guidelines require payment              of a   special

assessment     in the amount of $100 for        each felony count   of which the defendant is

convicted. U.S.S.G. $ 5E1.3. In this case, the defendant stands convicted of one-count

and is required to pay $100.

                'Waivers of Appeal
       11.                                    Collateral Attack. The defendant hereby waives

the right to appeal any non-jurisdictional issues. This appeal waiver includes, but is not

limited to, the defendant's waiver of the right to appeal guilt or innocence, sentence and

restitution, and the constitutionality of the statutes to which the defendant is pleading

guilty. The parties agree, however, that excluded from this waiver is an appeal by

defendant of the substantive reasonableness of a tenn of imprisonment. The defendant

also waives the right to petition under 28 U.S.C. ç 2255, except based upon a clairn of

ineffective assistance of counsel.




                                                                                  Ä.\.

                                                  6
                                                                            Ðq()o           Àu¿ò
        CASE 0:20-cr-00196-ADM-BRT Doc. 38 Filed 01/13/21 Page 7 of 8




       12. Forfeiture.          The government reserves its right to proceed against any of the

defendant's assets   if   said assets represent real or personal property involved in violations

of the laws of the United States or are proceeds traceable to such property.

       13. FOIA Requests. The defendant waives all rights to obtain, directly or
through others, information about the investigation and prosecution of this case under the

Freedom of Information Act and the Privacy Act of 1974,5 U.S.C. $$ 552, 5524.15

       14.    Additional Consequences. The defendant understands that as a result of his

conviction, he could be assessed the costs            of   prosecution and experience additional

consequences, such as removal from the United States, the loss of the right to caffy firearms

and the right to possess ammunition, the right to vote, and the right to hold public office.




                                                  7
       CASE 0:20-cr-00196-ADM-BRT Doc. 38 Filed 01/13/21 Page 8 of 8




       15.   Complete Agreement. This, along with any agreement signed by the

Parties before entry of plea, is the entire agreement and understanding between the United

States and the defendant.



Dated:   January    8
                   _,2021                        ERICA H. MacDONALD
                                                 United States Attorney




                                                 ANDRE'W R. WINTER
                                                 Assistant United States Attorney



Dated: January     _,2021                        A  Ød,À ó.
                                                 ABDELHAMID AL-MADIOUM
                                                                      12/30/2020

                                                 Defendant


            8 ,2021
Dated: January
                                                 MANNY K. ATWAL,
                                                 Assistant Federal Defender
                                                 Attorney for Mr. Al-Madioum




                                                                                        (t 1Ò
                                             8                                               101$
